                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION

VADAC MANOHAR                                                                        PLAINTIFF

v.                                 Case No: 3:18-cv-00046-KGB

CRAIGHEAD COUNTY
DETENTION CENTER                                                                   DEFENDANT


                                              ORDER

        The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Beth Deere (Dkt. No. 3). No objections have been filed, and the time for filing

objections has passed. After careful consideration, the Court concludes that the Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects (Id.). Accordingly, the Court dismisses without prejudice plaintiff Vadac Manohar’s

complaint based upon his failure to comply with Judge Deere’s March 16, 2018, Order and because

of his failure to prosecute this case.

        It is so ordered, this the 11th day of February, 2019.



                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
